      Case 1:03-cr-00813-DLC Document 533 Filed 04/27/21 Page 1 of 6


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 UNITED STATES OF AMERICA,              :
                                        :
                                        :              03cr813 (DLC)
           -v-                          :
                                        :                   ORDER
 ERIC KLEIN,                            :
                                        :
                     Defendant.         :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On July 8, 2005, a jury convicted Eric Klein of conspiracy

to commit wire fraud, in violation of Title 18, United States

Code, Section 371, and two counts of wire fraud, in violation of

Title 18, United States Code, Section 1343.        On October 26,

2005, the Honorable Leonard Sand sentenced him to fifty-one

months’ imprisonment, followed by three years on supervised

release.

     In the years since his conviction and sentence, Klein has

made innumerable efforts to vacate his conviction.         Between 2005

and 2007, while his direct appeal of his conviction was pending,

Klein filed a series of motions in his criminal case seeking

various forms of relief.     In an Opinion and Order of August 7,

2007, Judge Sand denied these motions and, based on Klein’s

practice of “filing numerous time barred and frivolous motions,”

barred him from filing any further motions in his criminal case
      Case 1:03-cr-00813-DLC Document 533 Filed 04/27/21 Page 2 of 6


without first obtaining permission of the Court.         United States

v. Klein, No. 03cr813(LBS), 2007 WL 2274254, at *4 (S.D.N.Y.

Aug. 7, 2007).    On October 15, 2008, the Second Circuit affirmed

both Klein’s conviction and Judge Sand’s Order barring Klein

from further filings without leave of the Court.         United States

v. Klein, 297 Fed.Appx. 19, 20 (2d Cir. 2008).

     On December 8, 2009, Klein petitioned for postconviction

relief pursuant to Title 28, United States Code, Section 2255.

Klein’s petition was denied and Klein’s repeated attempts to

relitigate that denial were rejected.       See, e.g., United States

v. Klein, No. 03cr813(LBS), 2010 WL 3910164 (S.D.N.Y. Sept. 21,

2010); Klein v. United States, No. 09cv10048(BSJ), 2012 WL

5177493 (Oct. 17, 2012).     Ultimately, the Honorable Paul Crotty

ordered Klein to show cause as to why he should not be enjoined

from making further filings related to his 2005 criminal

conviction without first obtaining leave of the Court.          Klein v.

United States, No. 09cv10048(PAC), 2018 WL 4382381 (S.D.N.Y.

Sept. 4, 2018).   On January 24, 2019, Judge Crotty issued an

Order requiring Klein to seek leave of Court before making any

further filings related to his 2005 conviction and instructed

the Clerk of Court to reject any future filings from Klein that

did not comply with his Order.      Id., 2019 WL 316524 (S.D.N.Y.

Jan. 24, 2019).

                                    2
         Case 1:03-cr-00813-DLC Document 533 Filed 04/27/21 Page 3 of 6


        On January 6, 2016, Klein petitioned for a writ of error

coram nobis.      That petition was assigned to this Court and it

was denied in an Order of January 22, 2016.           Klein v. United

States, No. 15cv9357(DLC), 2016 WL 297727 (S.D.N.Y. Jan. 22,

2016).     Klein then renewed his petition for a writ of coram

nobis on his criminal case docket, No. 03cr813, and his criminal

case was reassigned to this Court.          That petition was denied as

well.    United States v. Klein, No. 03cr813(DLC), 2016 WL

11687628 (S.D.N.Y. Mar. 17, 2016).          Klein appealed the denial of

his petitions for a writ of coram nobis to the Second Circuit.

The Second Circuit affirmed that denial and reminded Klein that

he “may not make any further motions in the district court

relating to his 2005 conviction without permission of the

district court” and that any additional violations may subject

him “to further sanctions.”        Klein v. United States, 692

Fed.Appx. 657, 659 (2d Cir. 2017).

        Beginning in 2018, Klein filed hundreds of vexatious

motions, letters, and applications on his criminal case docket.

In many weeks, Klein made a new filing each day, and on some

occasions, Klein made multiple filings in a day.            These filings

present issues related to his 2005 criminal conviction that have

previously been ruled upon by this Court, another judge in the

United States District Court for the Southern District of New

                                       3
      Case 1:03-cr-00813-DLC Document 533 Filed 04/27/21 Page 4 of 6


York, or the Court of Appeals for the Second Circuit.

Additionally, Klein did not seek leave of Court before making

many of these filings, in violation of Judge Sand’s 2007 Order

and Judge Crotty’s 2019 Order.

     “The district courts have the power and the obligation to

protect the public and the efficient administration of justice

from individuals who have a history of litigation entailing

vexation, harassment and needless expense to other parties and

an unnecessary burden on the courts and their supporting

personnel.”   Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000)

(citation omitted).    Therefore, a district court may issue an

injunction restricting a litigant’s ability to make future

filings if “a litigant who has a history of vexatious litigation

is likely to continue to abuse the judicial process.”          Eliahu v.

Jewish Agency for Israel, 919 F.3d 709, 714 (2d Cir. 2019)

(citation omitted).    A court may not, however, entirely bar a

party from making future filings.       See Safir v. U.S. Lines,

Inc., 792 F.2d 19, 25 (2d Cir. 1986).       In a typical case, then,

an appropriate injunction against a vexatious litigant is a so-

called “leave to file” sanction that directs the Clerk of Court

to refuse to accept further filings from a litigant if the

litigant has not first obtained leave of the Court to make the




                                    4
         Case 1:03-cr-00813-DLC Document 533 Filed 04/27/21 Page 5 of 6


filing.     See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir.

1993).

     This is not a typical case.         Klein has been separately

subjected to a leave to file sanction by two judges of this

District: by Judge Sand in a 2007 Order, and by Judge Crotty in

a 2019 Order.      Those Orders, as well as the related admonitions

from the Second Circuit, have been insufficient to deter Klein

from his years-long pattern of making vexatious filings related

to his 2005 criminal conviction.         A broader injunction, going

beyond a standard leave to file sanction, that nonetheless

preserves Klein’s ability to pursue meritorious claims is

therefore warranted in order to prevent an “unnecessary burden

on the courts and their supporting personnel.”          1   Lau, 229 F.3d

at 123 (citation omitted).        Accordingly, it is hereby

     ORDERED that Klein is enjoined from making any further

filings related to his 2005 criminal conviction, with or without

leave of Court, subject to the following exception.


1 Ordinarily, a district court may not impose a filing injunction
without providing notice and opportunity to be heard to the
litigant who will be subject to the injunction. Lau, 229 F.3d
at 123. Here, however, it is not necessary to provide Klein
with additional notice and opportunity to be heard before
imposing the sanctions described in this Order. Klein has been
subject to a filing injunction in this District since 2007 and
has had ample opportunity to present argument as to why that
injunction is unwarranted. Moreover, this Order does not impose
a new filing injunction, but merely modifies the terms of the
existing filing injunctions imposed by Judges Sand and Crotty.
                                5
         Case 1:03-cr-00813-DLC Document 533 Filed 04/27/21 Page 6 of 6


     IT IS FURTHER ORDERED that Klein may, in May of each year,

make a single request for leave to file a motion related to his

2005 criminal conviction.        Any such request may not exceed three

pages in length and must identify an issue of fact or law not

previously ruled upon by the Second Circuit or any judge in this

District.     The request must be submitted to the Clerk of Court

via mail and may not be emailed to the Clerk of Court or filed

on ECF.     The filing shall bear the caption in this Order,

including the docket number 03cr813, and the title “Annual

Request for Leave to File Motion Related to 2005 Conviction.”

     IT IS FURTHER ORDERED that the Clerk of Court shall refuse

to accept for filing any future submission from Klein that does

not comply with these conditions.          Non-compliant filings shall

be discarded by the Clerk of Court.

     IT IS FURTHER ORDERED that the Clerk of Court shall

terminate all pending motions on Dkt. No. 03cr813.


Dated:       New York, New York
             April 27, 2021


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       6
